In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-516 CV

____________________


IN RE LONNIE CHARLES TREADWAY AND 

FIRST UNITED PENTECOSTAL CHURCH d/b/a NEW LIFE TABERNACLE




Original Proceeding



MEMORANDUM OPINION 
 On November 22, 2006, Lonnie Charles Treadway and First United Pentecostal
Church d/b/a New Life Tabernacle, filed this petition for writ of mandamus.  We requested
a response from the real party in interest.  On January 8, 2007, the relators filed a motion to
dismiss the petition.
	Accordingly, this original proceeding is dismissed without prejudice and without
reference to the merits.
	WRIT DISMISSED. 
									PER CURIAM
Opinion Delivered January 18, 2007 
Before McKeithen, C.J., Gaultney and Horton, JJ.